DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 depends from cancelled Claim 4.  Correction is required.  Further, in line 2, the feature, “the taper” lacks a proper antecedent basis.  The examiner notes that Claim 1 introduces tapers on a top and a bottom but not necessarily extending from a center to a perimeter.  The scope of the claim is indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dineen et al., U.S. Patent No. 5,575,483, in view of Edwards, U.S. Patent Application No. 2005/0192130.  Dineen teaches a kit comprising two or more game objects (12), Col. 4, ln. 27-28 and a set of instructions, Col. 3, ln. 49-52.   The examiner finds that steps for setting up and rules for playing the game, including forming first and second spaced holes in ice, at a selectable distance, the holes not extending through the ice, and further including rules for scoring points by tossing or sliding discs into or close to the first or second holes constitute printed matter, which is not structurally or functionally related to the substrate, because the claim limitations are directed to content, and consequently the printed matter is not accorded patentable weight, see MPEP 2111.05.  Dineen discloses the claimed invention except for providing game objects in the form of tossing bags (12) instead of discs.  Dineen is silent as to the game objects being game discs.  Edwards teaches a game disc (hockey puck) having a top and a bottom (11, 12) spaced apart by a disc body (15), paragraph 0028.  The top and bottom may be tapered, each having a taper start point ending at a taper end point on each of the top and bottom, see drawing below.  The disc may be made of a viscoelastic material, noting plastic and resilient elastomeric material, paragraphs 0028 and 0032.  The disc may be round (circular), paragraph 0032.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Dineen with round discs having top and bottom parts spaced apart by a disc body, wherein each top and bottom is tapered from a taper start point to a taper end point on each of the top and bottom, with each disc being made of viscoelastic material, as taught by Edwards, to provide Dineen with game discs having a tapered shape and formed of forgiving material, to yield the result of facilitating game play on a variety of surfaces.  

    PNG
    media_image1.png
    360
    280
    media_image1.png
    Greyscale



  As to Claim 3, Dineen teaches a scorecard provided in a kit, Col. 2, ln. 31-33.  
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dineen, in view of Edwards, as applied to claim 1 above, and further in view of Johnson et al., U.S. Patent Application No. 2014/0106908.  Dineen, as modified, substantially shows the claimed limitations, as discussed above.  Dineen, as modified, is silent as to a measuring tape.  Johnson teaches a tossing game, paragraph 0004, wherein a kit may be provided with a measuring tape (string) capable of measuring closest proximity of game objects to a first or second hole, paragraph 0032.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Dineen, as modified, with a measuring tape, as taught by Johnson, to provide Dineen, as modified with device for comparing distances, to yield the predictable result of facilitating the determination of a game object closest to a target.  
  Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dineen, in view of Edwards, as applied to claim 1 above, and further in view of Sackett, U.S. Patent No. 810,284.  Dineen, as modified, substantially shows the claimed limitations, as discussed above.  As to Claim 5, Sackett teaches that game discs may have a top and bottom with the taper from the center to the outer perimeter being substantially symmetrical from the top to the bottom of the disc, page 2, ln. 12-16 and see Figure 3.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Dineen, as modified, with a substantially symmetrical tapered shape from center to outer perimeter between top and bottom of the discs, as taught by Sacket, to provide Dineen, as modified, with a known substitute disc shape.  





Response to Arguments
Applicant's arguments filed 28 October 2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Dineen teaches away from the inventive kit, the examiner maintains the position that Dineen teaches a kit including game objects and equipment suitable for a game calling for projecting the objects toward an intended target and the game objects and equipment are capable of being used in the manner contemplated for the claimed kit.
In response to applicant’s argument that Sacket does not recognize that the tapered shape is suitable for movement on ice, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        15 November 2022